t c no united_states tax_court people place auto hand carwash llc petitioner v commissioner of internal revenue respondent docket no filed date p is a limited_liability_company llc owned and operated by h and w when p filed this action for redetermination of employment status h and w were debtors in bankruptcy held because this proceeding concerns p’s employment_tax liabilities and not the tax_liabilities of h and w the automatic_stay provision of u s c a does not apply to this proceeding held further consideration of equitable relief pursuant to u s c sec_105 properly lies with the bankruptcy court rather than the tax_court larry conway a member for petitioner donna mayfield palmer for respondent opinion thornton judge this is an action for redetermination of employment status pursuant to sec_7436 and rule petitioner a limited_liability_company llc is owned and operated by larry and marilyn conway the conways who have filed chapter bankruptcy petitions the question presently before us is whether the automatic_stay provision of u s c sec_362 applies to these proceedings as discussed below we conclude that it does not background petitioner is a limited_liability_company ostensibly organized under tennessee law an llc is a legal entity with attributes of both a corporation and a partnership although not formally characterized as either one blakemore limited_liability companies and the bankruptcy code a technical review am bankr inst j date apparently the conways are petitioner’s only members on date petitioner filed its petition signed by larry conway for petitioner the petition states among other unless otherwise indicated section references are to the applicable versions of the internal_revenue_code rule references are to the tax_court rules_of_practice and procedure respondent has raised no issue as to whether larry conway has authority to represent petitioner in this proceeding in his rule f motion filed date respondent identifies larry conway as petitioner’s principal on the record presently before us it appears that larry conway is authorized continued things that petitioner is completely out of business with no assets attached to the petition is a notice_of_determination of worker classification dated date and addressed to petitioner in memphis tennessee in the notice_of_determination respondent determined that for purposes of federal employment_taxes specified individuals were to be classified as petitioner’s employees and as a consequence petitioner owed dollar_figure in additional employment_tax additions to tax and penalties with respect to calendar_year on date pursuant to rule f respondent filed a motion to show cause why proposed facts and evidence should not be accepted as established in its response petitioner stated that the conways are the whole owners and personally liable parties for this defunct business and action before the court is now involved in a chapter liquidation case in the u s bankruptcy court in memphis tennessee petitioner contended that this case should be stayed pursuant to the automatic_stay provision of u s c sec_362 continued to represent petitioner in this proceeding see rule b an unincorporated association may be represented by an authorized member of the association cf scenic wonders gallery llc v commissioner tcmemo_2000_64 holding that an alleged co- trustee of an llc’s tax_matters_partner failed to establish that he was authorized to act on behalf of the tax_matters_partner petitioner has not alleged that it is a party to the conways’ bankruptcy proceedings or has itself filed any petition in bankruptcy on date the court struck this case for trial from the date nashville tennessee trial session and calendared its date order to show cause for hearing at the same trial session the court ordered the parties to show cause in writing why the proceedings in this case should not be stayed pursuant to u s c sec_362 in his response respondent contended that the automatic_stay provisions of u s c sec_362 are inapplicable because petitioner has filed no petition with the bankruptcy court and is not a debtor therein respondent contended alternatively that if the automatic_stay is applicable to this proceeding then the petition was filed in violation of it and accordingly this case should be dismissed for lack of jurisdiction see eg 84_tc_645 petitioner filed no response to the court’s date order to show cause at the hearing on date in nashville tennessee there was no appearance by or on behalf of petitioner attached as exhibits to respondent’s response are copies of pacer service_center case printouts with respect to u s c ch petitions filed by larry and marilyn conway on date and date respectively discussion title of the u s code provides uniform procedures to promote the effective rehabilitation of the bankrupt debtor and when necessary the equitable distribution of the debtor’s assets see h rept pincite in furtherance of these goals u s c sec_362 provides automatic_stay protection for the debtor and the bankruptcy_estate the tit u s c sec_362 as in effect for relevant periods provides except as provided in subsection b of this section a petition filed under sec_301 sec_302 or sec_303 of this title or an application filed under sec_5 of the securities investor protection act of operates as a stay applicable to all entities of-- the commencement or continuation including the issuance or employment of process of a judicial administrative or other action or proceeding against the debtor that was or could have been commenced before the commencement of the case under this title or to recover a claim against the debtor that arose before the commencement of the case under this title the enforcement against the debtor or against property of the estate of a judgment obtained before the commencement of the case under this title any act to obtain possession of property of the estate or of property from the estate or to exercise control_over property of the estate any act to create perfect or enforce any lien against property of the estate any act to create perfect or enforce against property of the debtor any lien to the extent that such lien secures a claim that arose before the commencement of the continued automatic_stay provisions as set forth in paragraphs through of u s c sec_362 generally operate to temporarily bar actions against the debtor or property of the debtor or the bankruptcy_estate paragraph of u s c sec_362 as in effect for relevant periods specifically stays tax_court proceedings concerning the debtor continued case under this title any act to collect assess or recover a claim against the debtor that arose before the commencement of the case under this title the setoff of any debt owing to the debtor that arose before the commencement of the case under this title against any claim against the debtor and the commencement or continuation of a proceeding before the united_states tax_court concerning the debtor the bankruptcy abuse prevention and consumer protection act of publaw_109_8 119_stat_23 amended u s c sec_362 to provide for a stay of-- the commencement or continuation of a proceeding before the united_states tax_court concerning a corporate debtor’s tax_liability for a taxable_period the bankruptcy court may determine or concerning the tax_liability of a debtor who is an individual for a taxable_period ending before the date of the order for relief under this title this amendment is effective with respect to petitions for relief under the bankruptcy code filed on or after date see id sec_1501 119_stat_134 consequently this amendment is inapplicable with respect to the bankruptcy cases filed by the conways the legislative_history describes the purpose of this amendment as follows continued as a general principle automatic_stay protection does not inherently extend to legal entities separate from the debtor 8_f3d_343 6th cir for this purpose formal distinctions between debtor-affiliated entities are maintained when applying the stay 959_f2d_1194 3d cir holding that the automatic_stay did not extend to claims against the debtor’s corporation see also in re palumbo bankr bankr s d fla holding that the automatic_stay did not extend to claims against a family limited_partnership in which the debtor held 97-percent general and limited_partnership interests adhering to these general principles at least one court has held that the automatic_stay is inapplicable to an action against an llc that is associated with a debtor in continued under current law the filing of a petition for relief under the bankruptcy code activates an automatic_stay that enjoins the commencement or continuation of a case in the united_states tax_court this rule was arguably extended in halpern v commissioner t c which held that the tax_court did not have jurisdiction to hear a case involving a postpetition year to address this issue sec_709 of the act amends sec_362 of the bankruptcy code to specify that the automatic_stay is limited to an individual debtor’s prepetition taxes taxes incurred before entering bankruptcy the amendment clarifies that the automatic_stay does not apply to an individual debtor’s postpetition taxes in addition sec_709 provides that the stay applies to both prepetition and postpetition tax_liabilities of a corporation so long as it is a liability that the bankruptcy court may determine h rept pt pincite bankruptcy but that is not itself a party to the bankruptcy in re calhoun bankr bankr n d iowa that case however did not involve the automatic_stay provision of u s c sec_362 we have discovered no authority addressing the question of whether a tax_court proceeding instituted by an llc should be viewed as concerning debtor members of the llc within the meaning of u s c sec_362 so as to trigger the automatic_stay for the reasons discussed below we conclude that the automatic_stay protection of u s c sec_362 does not extend to an llc merely because the llc’s members are debtors in bankruptcy legislative_history sheds little light on the meaning of concerning the debtor as that phrase is used in u s c sec_362 see 96_tc_895 reviewing the legislative_history of the automatic_stay provisions this court has construed concerning the debtor narrowly to mean that the automatic_stay should not apply unless the tax_court proceeding possibly would affect the tax_liability of the debtor in bankruptcy w reserve oil although the bankruptcy code does not expressly mention llcs it is generally accepted that an llc is a person that may qualify for relief as a debtor under the bankruptcy code see gilliam v speier in re krsm props llc bankr b a p 9th cir in re calhoun bankr bankr n d iowa in re iclnds notes acquisition llc bankr bankr n d ohio gas co v commissioner 95_tc_51 affd without published opinion 995_f2d_235 9th cir cf 88_f3d_821 9th cir revg tcmemo_1994_412 95_tc_388 madison recycling association v irs aftr 2d ustc par big_number e d ky affd 45_fedappx_497 6th cir durham farms v united_states in re w j hoyt sons mgmt co aftr 2d ustc par big_number bankr d or we note that this construction is also consistent with the recently amended language of u s c sec_362 which as previously noted refers to a tax_court proceeding concerning in 95_tc_51 affd without published opinion 995_f2d_235 9th cir the question was whether the automatic_stay provision of u s c sec_362 applied to a partnership action commenced in the tax_court pursuant to rule after the partnerships had filed petitions in bankruptcy id this court held that the automatic_stay did not apply reasoning that because partnerships are not subject_to federal_income_tax ultimately the partnership action affected only the income_tax_liability of the individual partners and so concerned only the partners and not the partnership the court stated to argue that the partnership proceeding requires the tax_court to make determinations with respect to the items of income gain loss or credit of the partnership rather than the individual partners and that a partnership proceeding involving a bankrupt partnership thus concerns the partnership not the partners is to exalt form over substance id pincite the tax_liability of a debtor rather than concerning a debtor the dispute in the instant case ultimately concerns petitioner’s liability for unpaid employment_taxes and not the conways’ own tax_liability as an llc petitioner is a separate legal entity from the conways for federal tax purposes an llc with more than one member generally is treated as a partnership unless the llc elects to be treated as an association ie a tennessee law provides that an llc is generally dissolved upon the occurrence of any of various specified events including the bankruptcy of any member tenn code ann sec a g tennessee law also contemplates however that a dissolved llc continues to exist for purposes of winding up its affairs and litigating claims against it see eg tenn code ann sec providing procedures to be followed by a dissolved llc in handling claims against it as part of the winding-up process tenn code ann sec providing that after a dissolved llc has been terminated any of its former managers governors or members may assert or defend in the name of the llc any claim by or against the llc cf in re midpoint dev llc bankr bankr w d okla holding that a dissolved oklahoma llc continued to exist for purposes of winding up its affairs and qualified as a debtor under the bankruptcy code we conclude that even if petitioner was dissolved or terminated pursuant to tennessee law consequent to the conways’ filing bankruptcy petitions petitioner continued to exist for purposes of challenging its liability for the employment_taxes at issue and engaging in this litigation relating to that liability otherwise the question would arise as to whether this case should be dismissed for lack of jurisdiction because of petitioner’s lack of capacity to engage in this litigation see rule respondent has not questioned petitioner’s capacity to engage in this litigation for essentially the same reasons just discussed on the basis of the present record we are satisfied that petitioner has the requisite capacity to engage in this litigation corporation see sec_301_7701-3 proced admin regs we infer that petitioner has made no such election and for tax purposes is to be treated as a partnershipdollar_figure such classification for tax purposes however has no effect on the legal status of the ownership of llc assets and provides no basis for disregarding petitioner’s separate identity from the conways’ see gilliam v speier in re krsm props llc bankr b a p 9th cir more fundamentally regardless of petitioner’s classification as a partnership for federal tax purposes petitioner is the employer within the meaning of sec_3403 accordingly the liability for the employment_taxes is petitioner’s and not the conways’ see 541_us_114 because petitioner is a separate_entity from the conways the imposition of employment_tax on petitioner cannot be viewed as equivalent to the imposition of employment_tax on its members see id accordingly the automatic_stay provision of u s c sec_362 is inapplicable to this case in unusual circumstances a bankruptcy court may properly stay a proceeding against a nonbankrupt third party if there is such identity between debtor and the third-party defendant that the debtor may be said to be the real party defendant and that a attached as an exhibit to respondent’s rule f motion is a form_1065 u s partnership return of income which respondent alleges petitioner filed for taxable_year judgment or finding against third-party defendant will in effect be a judgment against the debtor 788_f2d_994 4th cir see 423_f3d_567 6th cir 8_f3d_343 6th cir any such stay however would not arise pursuant to the automatic_stay provisions of u s c sec_362 but rather pursuant to the bankruptcy court’s equitable power to issue an order as necessary or appropriate to carry out the provisions of the bankruptcy code as provided by u s c sec_105 see amedisys inc v natl century fin enters inc supra r equests for such relief can only be presented to the bankruptcy court patton v bearden supra pincite accordingly consideration of any such relief lies beyond the purview of this court an appropriate order will be issued
